UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EVETTE JODY STARK,

                                 Plaintiff,
                                                                  19-CV-7439 (CM)
                     -against-
                                                                       ORDER
 MATTHEW COOPER,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On September 24, 2019, the Court dismissed the

complaint and entered judgment. On October 25, 2019, the Court granted Plaintiff 15-days’ leave

to submit a notice of appeal. On November 8, 2019, Plaintiff filed another request for an

extension of time to file a notice of appeal. (ECF No. 14.)

       Plaintiff’s second request for an extension of time to file a notice of appeal is denied as

moot. Plaintiff filed a notice of appeal on the same day she submitted the request (ECF No. 11),

which the Court transmitted to the United States Court of Appeals for the Second Circuit.

       The Court also denies any relief Plaintiff is seeking in her “Affidavit of Corporate

Denial” and “Affidavit of Public Servant’s Bond Obligations.” (ECF Nos. 12, 13.)

                                              CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s motion for an extension of time to appeal (ECF No. 14) is denied as moot. The

Court also denies any relief Plaintiff is seeking in her “Affidavit of Corporate Denial” and

“Affidavit of Public Servant’s Bond Obligations.” (ECF Nos. 12, 13.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   November 12, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
